FILED
MEMORANDUM DECISION                                                Apr 19 2016, 11:02 am

                                                                        CLERK
Pursuant to Ind. Appellate Rule 65(D),                              Indiana Supreme Court
                                                                       Court of Appeals
this Memorandum Decision shall not be                                    and Tax Court

regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Michael C. Borschel                                     Gregory F. Zoeller
Fishers, Indiana                                        Attorney General of Indiana

                                                        Larry D. Allen
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Nicholas Williams,                                      April 19, 2016
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        49A04-1510-CR-1582
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Marc T.
Appellee-Plaintiff.                                     Rothenberg, Judge
                                                        Trial Court Cause No.
                                                        49G02-1408-F1-38594



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A04-1510-CR-1582 | April 19, 2016       Page 1 of 5
                                       Statement of the Case
[1]   Nicholas Williams appeals his conviction for attempted murder, a felony,

      following a jury trial. He presents a single issue for our review, namely,

      whether the State presented sufficient evidence to rebut his self-defense claim.


[2]   We affirm.


                                 Facts and Procedural History
[3]   In July 2014, Williams and Devon Carter were working at Fastenal in

      Indianapolis. The two men had been coworkers for a couple of months and did

      not get along. During the early morning hours of July 9, Williams “got mad”

      at Carter when Carter did not help Williams move a box. Tr. at 34. After both

      men left work at 7:00 a.m. that morning, Carter saw Williams sitting in his car

      in the parking lot as Carter got into his car. When Carter drove out of the

      parking lot, Williams followed him. At some point, Williams pulled up next to

      Carter and began “yelling” at Carter and asked him why Carter was “playing

      with him[.]” Id. at 38. Carter responded that it was not “really that deep.” Id.

      Carter tried to pull away from Williams, but Williams “ended up catching up”

      with Carter. Id.


[4]   At that point, Carter “made a quick turn” into a neighborhood in an effort to

      “lose” Williams, but Williams continued to follow him. Id. at 39. Carter

      turned around and left the neighborhood and continued driving, and Williams

      continued to follow him. Williams then “sped up” and pulled up to the side of

      Carter’s car. Id. at 40. Carter looked over and saw that Williams was pointing

      Court of Appeals of Indiana | Memorandum Decision 49A04-1510-CR-1582 | April 19, 2016   Page 2 of 5
      a gun at him. As Carter “swerved off the road” to try to get away from

      Williams, Williams shot him three times, hitting Carter in the head, hand, and

      right armpit. Id. at 42. Williams drove away at a high rate of speed. After

      Carter’s car came to a rest in a ditch, Nouhou Abdou, a coworker of Carter’s

      and Williams’ who had witnessed these events from his own car,1 came to

      Carter’s aid. Carter was hospitalized and recovered from the gunshot wounds.


[5]   The State charged Williams with attempted murder, a felony, and aggravated

      battery, as a Level 3 felony. Williams told the investigating police officer that

      he had shot Carter in self-defense. In particular, Williams stated that: Carter

      had threatened to shoot Williams the morning of the shooting; coworkers had

      told Williams that Carter had a gun; Carter was supposed to get off work at

      6:00 a.m. but stayed until 7:00 a.m., when Williams’ shift ended; Carter had

      followed Williams to the site of the shooting; and Williams only had a gun

      because he had felt threatened by Carter. But Williams also admitted that he

      had not seen Carter with a gun prior to the shooting. At trial, Williams did not

      testify, but the jury watched a video of Williams’ statements to the police

      officer. The jury found Williams guilty of attempted murder, and the State

      dismissed the aggravated battery charge. The trial court entered judgment and

      sentenced Williams accordingly. This appeal ensued.




      1
          Abdou took a photograph of Williams’ car with his phone as it sped away.


      Court of Appeals of Indiana | Memorandum Decision 49A04-1510-CR-1582 | April 19, 2016   Page 3 of 5
                                     Discussion and Decision
[6]   Williams challenges the sufficiency of the evidence contending the State failed

      to rebut his claim of self-defense. As our supreme court has explained:

              A valid claim of defense of oneself or another person is legal
              justification for an otherwise criminal act. Ind. Code § 35-41-3-
              2(a); Wallace v. State, 725 N.E.2d 837, 840 (Ind. 2000). In order
              to prevail on such a claim, the defendant must show that he: (1)
              was in a place where he had a right to be; (2) did not provoke,
              instigate, or participate willingly in the violence; and (3) had a
              reasonable fear of death or great bodily harm. McEwen v. State,
              695 N.E.2d 79, 90 (Ind. 1998). When a claim of self-defense is
              raised and finds support in the evidence, the State has the burden
              of negating at least one of the necessary elements. Id. If a
              defendant is convicted despite his claim of self-defense, this
              Court will reverse only if no reasonable person could say that
              self-defense was negated by the State beyond a reasonable doubt.
              Taylor v. State, 710 N.E.2d 921, 924 (Ind. 1999). . . . The
              standard of review for a challenge to the sufficiency of evidence
              to rebut a claim of self-defense is the same as the standard for any
              sufficiency of the evidence claim. Sanders v. State, 704 N.E.2d
119, 123 (Ind. 1999). We neither reweigh the evidence nor judge
              the credibility of witnesses. Id. If there is sufficient evidence of
              probative value to support the conclusion of the trier of fact, then
              the [judgment] will not be disturbed. Id.


      Wilson v. State, 770 N.E.2d 799, 800-01 (Ind. 2002).


[7]   Williams’ arguments on appeal amount to nothing more than requests that we

      reweigh the evidence and reassess the credibility of witnesses, which we will not

      do. The State presented evidence that Williams waited for Carter to get into his

      car and leave the parking lot and that Williams followed Carter. And the

      Court of Appeals of Indiana | Memorandum Decision 49A04-1510-CR-1582 | April 19, 2016   Page 4 of 5
      evidence shows that Carter tried to evade Williams, but Williams stayed in

      pursuit of Carter. Williams admitted to police that he never saw Carter with a

      gun. In sum, the State presented ample evidence to negate two elements of

      Williams’ self-defense claim, namely, that he did not provoke, instigate, or

      participate willingly in the violence and that Carter had caused Williams to

      have a reasonable fear of death or great bodily harm. See id. The State

      presented sufficient evidence to negate Williams’ self-defense claim, and the

      evidence is sufficient to support Williams’ conviction.


[8]   Affirmed.


      Robb, J., and Crone, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 49A04-1510-CR-1582 | April 19, 2016   Page 5 of 5